DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-2, 6-20 in the reply filed on 10/26/2022 is acknowledged.
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "mitigation of the dynamic fracture" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. It is therefore unclear if the dynamic fracture is separate or referring to the “failure” that is mitigated in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. ("Enhancing yield strength by suppressing detwinning in a rolled Mg–3Al–1Zn alloy with {101¯ 2} twins." Materials Science and Engineering: A 619 (2014): 328-333.)
Regarding Claims 1-2 and 7-9, 12-14 and 19-20, Lee teaches Mg-alloy structure comprising: an alloy material of AZ31 Mg alloy (Page 329, [001]) containing structural deformation twins embedded during a manufacturing process of the alloy material along defined normal, transverse, and rolling directions (ND, TD, and RD) (See Figure 2 shown below) where the method includes straining by compressing in rolling and transverse direction of the plate (Page 329, [001]) 
a defined deformation sequence of detwinning as a predominant deformation mode (Page 330, Col. 2) and is interpreted to have defined strain levels, wherein the embedded structural deformation twins improve strength (Page 332, Col. 2, [004]) and is interpreted to mitigate failure and fracture in the alloy material under the expectations that products with identical structures or that are made by identical methods have the same properties. (See MPEP 2112.01) The mechanical properties as required by claim 6 is also considered met. 
Regarding Claim 20, this is a product-by-process limitation; the alloy material of Lee is considered to be identical to the alloy material as claimed as previously argued in the Claim 1 rejection, the process step of providing the alloy material in a manufacturing apparatus is not considered to impart any structural difference to the claimed invention and is therefore considered the same product. 

    PNG
    media_image1.png
    606
    941
    media_image1.png
    Greyscale

Regarding Claims 10-11 and 15, the product made by Lee is strained by compressing at a level between 2 (RD) and 5% (TD) ([001] of Experimental Procedure); as applicant discloses in [0041] pre-twinning only requires relatively small strains such as 3-15% demonstrating an increase in ballistic properties. Since the product of the prior art is identical to the claimed product and also made by relatively small strains between 2-5%, the product-by-process is considered to be taught by the prior art despite an overlapping strain range of 3-15% for claim 10 and range that is merely close of 6-12% for claim 11.  
Regarding Claim 14, compression of 5% strain in the transverse direction is considered to be approximately 6%. 
Regarding Claim 16, Lee defines a sequence TD2C-RD5C in Table 1, where compressive strain in the transverse direction is first applied than in the rolling direction. 

Claim(s) 1-2, 7, 12-13, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US20120111081A1).
Regarding Claims 1-2 and 7, 12-13 and 19-20, Park teaches Mg-alloy structure comprising: an alloy material of AZ31 Mg alloy [0025] containing structural deformation twins embedded during a manufacturing process of the alloy (See claim 2) (See Figure 1) made by a manufacturing method including straining by compressing [0019] in rolling direction of the plate [0025] where the twins are aligned in a rolling direction of the plate [0016]
a defined deformation sequence of detwinning as a predominant deformation mode [0019] and is interpreted to have defined strain levels, wherein the embedded structural deformation twins improve strength is interpreted to mitigate failure and fracture by improving low cycle fatigue life as shown in Figure 3. 
Regarding the mechanical properties as required by claim 6, these properties are considered present under the expectation that products with identical structures or that are made by identical methods have the same properties. (See MPEP 2112.01) 
Regarding Claim 20, this is a product-by-process limitation; the alloy material of Lee is considered to be identical to the alloy material as claimed as previously argued in the Claim 1 rejection, the process step of providing the alloy material in a manufacturing apparatus is not considered to impart any structural difference to the claimed invention and is therefore considered the same product. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Park et al.
Regarding Claim 17-18, Lee defines a sequence TD2C-RD5C in Table 1, where compressive strain in the transverse direction of 2% is first applied, then strain of 5% is applied in the rolling direction, but does not teach strain of 6 and 3% for claim 17, nor 6 and 6% respectively. However, Park teaches a method of manufacturing a Mg alloy material with improved fatigue life by using pre-straining (See Claim 1), and teaches pre-straining is performed in a strain range of 1-15% to encourage twinning but also not over-saturating the amount of twins formed [0022] with a preferable range of 1-10% strain for economic factors [0022]. Therefore, one of ordinary skill in the art would have been motivated to modify one or more of the pre-straining of Lee in either the transverse and/or rolling directions to broadly be in the range of 1-15 or 1-10% for the purpose of ensuring twinning is formed to improve mechanical properties such as fatigue life. 
Regarding Claim 11, the product made by Lee is strained by compressing at a level between 2 (RD) and 5% (TD) ([001] of Experimental Procedure); as applicant discloses in [0041] pre-twinning only requires relatively small strains such as 3-15% demonstrating an increase in ballistic properties. Since the product of the prior art is identical to the claimed product and also made by relatively small strains between 2-5%, the product-by-process is considered to be taught by the prior art despite the range merely being close of 6-12%, however, alternatively, Park teaches a method of manufacturing a Mg alloy material with improved fatigue life by using pre-straining (See Claim 1), and teaches pre-straining is performed in a strain range of 1-15% to encourage twinning but also not over-saturating the amount of twins formed [0022] with a preferable range of 1-10% strain for economic factors [0022]. Therefore, one of ordinary skill in the art would have been motivated to modify one or more of the pre-straining of Lee in either the transverse and/or rolling directions to broadly be in the range of 1-15 or 1-10% for the purpose of ensuring twinning is formed to improve mechanical properties such as fatigue life, thereby overlapping with the claimed range.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.
Regarding Claims 10-11, Park teaches a defined stain level of 1-10% [0022] overlapping with the claimed range of 3-15% for claim 10; and 6-12% for claim 11. 

Claim(s) 8-9, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Lee et al.
Regarding Claim 8-9, 14 Park teaches straining in the rolling direction to produce twins but does not teach straining in the transverse direction as well. However, Lee teaches Mg-alloy structure comprising: an alloy material of AZ31 Mg alloy (Page 329, [001]) where the method includes straining by compressing in rolling and transverse direction of the plate this is done for the purpose of generating twins in the residual parent grains and to form double twins inside rolling direction twins (Page 329, [001]) which improve tensile yield strength of rolled alloys by suppressing detwinning activity (See Conclusion). Therefore, one of ordinary skill in the art would have been motivated to modify the pre-straining of Park to include straining in both the transverse and rolling direction for the purpose of forming double twins and improving mechanical properties such as tensile strength.  This double twin pattern of Lee contains structural deformation twins embedded during a manufacturing process of the alloy material along defined normal, transverse, and rolling directions (ND, TD, and RD) (See Figure 2) 
Regarding Claims 15-18, Park teaches a defined stain level of 1-10% [0022] and Lee teaches pre-straining can be performed in this range in the transverse and rolling directions in either order, thereby encompassing the claim 15 range of approximately 6% in the TD, the claim 17 limitation of approximately 6% in the TD and 3% in the RD and the claim 18 limitation of approximately 6% in both directions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738